IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM ESCOFFERY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4192

CLAUDE PERRY,

      Appellee.

_____________________________/

Opinion filed January 12, 2015.

An appeal from an order of the Circuit Court for Okaloosa County.
John T. Brown, Judge.

William Escoffery, pro se, Appellant.

Scott M. Work, Destin, for Appellee.




PER CURIAM.

      Appellee’s motion filed September 26, 2014, seeking dismissal of the appeal

as premature is hereby GRANTED and the appeal is DISMISSED.

BENTON, CLARK, and SWANSON, JJ., CONCUR.